

Exhibit 10.1


 
KALLO Inc.
 


 


 
[exh10-156.jpg]

STRATEGIC ALLIANCE AGREEMENT




 
MOBILECARE
 
[exh10-157.jpg]
 
 

 
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 



STRATEGIC ALLIANCE AGREEMENT – MOBILE CARE




This Agreement is made by and between:


KALLO Inc.


With principal offices at 15 Allstate Parkway, Suite 600, Markham, ON L3R 5B4.,
Canada (“KALLO”)
 


 
AND
 


Petro data Management Services Limited.,
 


 
With principal offices at Motorways Center, Block-B, 1 Motorways Avenue Alausa,
Ikeja, Lagos, Nigeria (“PDMS”)
 


 
AND
 


Gateway Global Fabrication Ltd.,
 


With principal offices at No-2 Olodu Street, Off Oluobasanjo Road, Portharcourt,
Rivers state, Nigeria. (“Gateway”) As of the date set forth below.
 


Whereas, Kallo is the developer, owner and licensor of certain Mobile Care Suite
of Products packages designated as the subject matter of this Agreement:
 


Whereas, PDMS and Gateway (Agent) desires to become a business associate of
Kallo for the region of Nigeria, under the terms and conditions hereof;


Now therefore, all the parties agree as follows:
 


1.  
DEFINITIONS

 


For the purposes of this Agreement, the following definitions will apply:
“Business Associate” means the Kallo Authorized Agent
who   could   be   an   individual, organization, or company that desires to
represent the Kallo Mobile care suite of products of Kallo Inc., to the end user
(customer) market. The Business Associate as it will be defined in this
agreement sells the Kallo Mobile care product suite only. Kallo will be fully
responsible for the training and implementation of the client

Page     2
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 



following the sale directly by Kallo Inc., or through it’s wholly owned Canadian
subsidiary, Kallo Technologies Inc.,
 


 “KALLO” means Kallo Inc. and/or its wholly owned subsidiary Kallo Technologies
Inc.,
 


“Customer” means the end user of the Kallo Mobile care suite of Products that
enters into the Kallo Mobile care Suite of Products End User License Agreement
(EULA).
 


“Schedule A” means the Kallo supplied executable pricing proposal form which
must accompany any EULA for the Kallo Mobile care suite of Products in order to
be accepted by Kallo.


“Kallo Mobile care suite of Products” means Kallo products as specified in
Schedule A.
 


“EULA” means the license agreement (headed “End User License Agreement”) between
the Customer (end-user) and Kallo that sets forth the terms and conditions
governing the Customer’s use of the Kallo Mobile care suite of Products.
 


“Book of Business” means the sales made by the Agent with the flow of income
from those sales paid under this Agreement, all of which belongs to the Agent in
right, title and interest. The Book of Business is that portion of each sale
belonging to the Agent under the commission percentage agreed to at the time of
sale and the continuing flow of income produced so long as the customers pay to
use the Kallo Mobile care suite of products license.


"Material Breach" means the violation of the payment terms herein, copyright or
trademarks, an attempt to replace or abet others to replace Kallo Mobile care
suite of products or services at any existing or potential customer with
competing products and any act of malicious conduct by the Agent to disparage
Kallo without any justification and malicious conduct against Agent by Kallo.
 


"Non Material Breach" means serious neglect of Agent’s customers by the Agent in
regards to support and services and any other breach of the terms of this
agreement for which the cure of such shall be completed by the Agent within
sixty days from written notice of violation.


"Certified Sales Agent" means a Sales Agent who has completed the initial Sales
and Technical Training program and any consecutive

Page     3
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 



training program provided and mandated by Kallo and who abides by the terms and
conditions of the certification program as outlined herein.
 


2.  
KALLO SALES AGENT PROGRAM TERMS AND CONDITIONS

 


a)  
Appointment: Kallo hereby conditionally appoints Agent as a Sales Agent, and
Agent accepts in accordance with the provisions of this Agreement the terms of
the Kallo Sales Agent Program.



b)  
Responsibilities: Responsibilities of the Agent (PDMS and Gateway) are defined
in Schedule C. Failure to comply with this will be considered a material breach
of this agreement. This also includes responsibilities for Kallo and the project
management entity (BASCIC) appointed jointly by Kallo and the Agent.



c)  
Certified Sales Agent: Agent accepts and acknowledges that the Kallo 3 day Sales
and 5 day Technical Training Program is required to be completed by the Agent
within 90 days of execution of this agreement. Agent is required to pay a
Training program fee of $10,000.00 for the Kallo Mobile care suite of Products
on or before the date of execution of this agreement for the Authorization of
Agent under this agreement by Kallo. Agent shall pay $1000/- per day for any
additional days of training requested by Agent and all travel expenses plus per
diem for the Kallo representative instructing the program will be due and
payable to Kallo on or before execution of this agreement.   Certification is
mandatory for Agent to become certified to represent the Kallo Mobile care suite
of products licensed under this agreement and to benefit from commissions
allocated to Agent as outlined in Schedule A of this agreement. Non-compliance
of this Section (2), subparagraph (c) on the part of the Agent will
automatically void this agreement.



d)  
All sales made by the Agent of the Kallo Mobile care suite of products shall
create a Book of Business owned by the Agent, which constitutes all funds due to
Agent under this agreement flowing from each sale for a period not to exceed 36
months from the date of acceptance by Kallo of the Client EULA or until the EULA
terminates under the provision that are outlined therein of the Kallo Mobile
care suite of products.



e)  
Agent is required bi-monthly to report all prospects, sales activity, activity
reported on Kallo provided leads, and any current client


Page     4
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 



accounts relating to the Kallo Mobile care suite of products to the Kallo Sales
and Marketing department in an electronic format following the execution of this
agreement. Kallo offers and enforces lead and current account protection for
Sales Agents.  Kallo shall not allow another Agent to solicit the existing
Agents book of business unless it is understood by all parties the end user
client desires the transfer. Kallo shall use its best reasonable efforts to
protect the Agent from aggressive solicitation by another Agent taking any part
of the Agent's book of Business. The report MUST include the Business Name, Key
Contact name, telephone number, and address.


f)  
Exclusivity of territory (Nigeria): Agent’s appointment shall be exclusive for
the Kallo Mobile care suite of products and services marked in Schedule A to
this Agreement. Such appointment constitutes a grant of specific territory of
Nigeria. Exclusivity is granted for the region of Nigeria, The Agent is expected
to confirm the first purchase order as per Schedule D with the down payment
within thee (3) months of execution of this agreement and in order to retain the
exclusivity of the territory the Agent shall achieve the target commitment in
Schedule D.



g)  
Agent shall be supplied with marketing material at no cost to agent in
electronic format only. Print and mail expense are the responsibility of the
Agent. Web design services, press release services, trade show design services,
marketing content services, and listing services are provided at no cost to
Agent as it relates to the Kallo Mobile care suite of products



h) 
Marketing and Sales Plan: The Agent shall prior to the signing of this agreement
submit and have approved by Kallo a Marketing and Sales Plan for no less than 3
years committing the sale of no less than 15 Mobile Medical Clinics, 5 Mobile
Clinics in twelve month period following the signing of this agreement as
referred to in Schedule D, with minimum growth per annum thereafter of 20%
cumulative. Failure to do this will be considered a material breach of this
agreement.



i)  
Kallo shall not change the marketing and sales plan during this agreement
without first discussing it with Agent and in the event that mutual agreement
cannot be reached will provide at least 12 months' notice of any such change.
Should agreement not be reached, Agent may maintain its existing "book of
business" and cease making sales under this agreement without prejudice so


Page     5
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 



long as Agent meets its support obligations to its clients and financial
obligations to Kallo.


j)  
Competence: Agent agrees to comply in full with Section (2). Subparagraph (c) of
this agreement and provide and acquire appropriate staffing, training and any
other requirements for the marketing, and sales of the Kallo Mobile care suite
of products, and to comply with the Kallo training, support, shipping and
payment terms.



k)  
Conduct: Agent shall undertake no acts injurious to the business or goodwill of
Kallo. Agent shall use its best efforts to promote Kallo and its products and
service and shall promptly report and follow up all leads provided. Agent may
not offer or promote competitive products without the consent of Kallo.



l)  
Independent Entities: Notwithstanding the use of the designation "Sales Agent".
Agent is an independent contractor and shall at no time have the power

i.  
to bind Kallo;

ii.  
to alter or change any terms, conditions, warranties or covenants made by Kallo
or

iii.  
to create in favor of any person any rights, which Kallo  has not
previously  agreed in writing.



m)  
Form of Relationship: The relationship under this Agreement shall not create any
legal partnership, franchise relationship, agency or other form of legal
association between the parties, which would impose a liability of one party
upon the other.



n)  
Insurance:  Agent   or   its   successors   shall   maintain   during   the   term   of   this
Agreement and while it is still responsible for its Book of Business:

i.  
All required   workers' compensation or similar insurance;

ii.  
Comprehensive general liability insurance. Agent shall promptly supply Kallo
with proof of such insurance upon request. Kallo shall maintain comprehensive
general liability and errors and omissions insurance for the Kallo Mobile care
suite of products. Kallo shall promptly supply Agent with proof of such
insurance upon request.



o)  
Records: Agent shall supply to Kallo the full business data of each customer as
a qualified prospect and at the time of sale and shall, during this Agreement
and while it is still responsible for its


Page     6
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 



Book of Business, and for a period of one year after the termination of this
Agreement maintain records sufficient for Kallo to verify amounts due under this
Agreement relating to the contracts, invoices, accounts, complaints, and other
transactions relating to the placement and licensing of the Kallo Mobile care
suite of products.  Kallo may directly, or through its Agent at any time during
normal business hours, upon no less than 10 business days' notice, and for any
reason inspect such records and other financial information relevant to Kallo
Mobile care suite of products as sold by Agent to its end users, solely for the
purpose of verifying amounts due under this Agreement. Any such information will
be confidential information of Agent subject to the provisions of Section 4.


p)  
Sub-Agents: Agent shall not be permitted to establish sub-Agents without the
express written consent of Kallo.



q)  
Corrupt Practices:  Agent represents that it will not make any payment or
transfer anything of value, directly or indirectly, to any government official
or employee; to any officer, director, employee, or representative, or Agent of
any actual or potential customer; or to any other person or entity if such
payments would violate applicable laws.



r)  
Prospects: Agent will provide Kallo with a list of active prospects on a regular
basis as outlined in Section (2) Subparagraph (e) of this agreement. Kallo will
use its best efforts to protect these prospects from being solicited by its
other Agents or distributors, and to refrain from solicitation directly by
Kallo, while taking into account prospect's wishes, and in as much as allowed by
applicable laws. Agent in return agrees to respect active prospect lists of
Kallo’s other Agents. For the above purposes, the Agent at least once every six
(6) weeks and where details of each such contact are logged with Kallo define an
active prospect as a prospect that is contacted.



3.  
WARRANTY AND LIMITATIONS

 


Warranties:
a)  
Kallo represents and warrants to Agent that;

i.  
it has sufficient right, title and interest in and to the Kallo Mobile care
suite of products to enter into this Agreement; and

ii.  
all Kallo Mobile care suite of products distributed to Agent is free and clear
of all liens.


Page     7
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 



b)  
Kallo Mobile care suite of products’ Warranties Agent's exclusive warranty
regarding the Kallo Mobile care suite of products is set forth in the applicable
EULA provided with the Kallo Mobile care suite of products.



Limitation of Warranties:
 


c)  
Except as stated above, Kallo makes no other warranties regarding the Kallo
mobile care suite of products and documentation,
and   any   services   provided   by Kallo including, without limitation,
express or implied warranties, and expressly disclaims
the   warranties   of   fitness for a particular purpose or merchantability, and
any other warranty, express or implied.

 


d)  
In no event shall Kallo be liable for indirect, consequential, or incidental
damages (including damages for loss of business profits, business interruption,
loss of business information, and the like) arising out of the relationship
between Kallo and Agent even if it has been advised of the possibility of such
damages.

 


e)  
Kallo's cumulative liability under this agreement, including any cause of action
in contract, tort or strict liability, shall be limited to the license fees paid
by agent during the 12 months prior to such event.  Kallo's limitation of
liability is cumulative with all Kallo’s expenditures to address liability being
aggregated to determine satisfaction of the limit. Agent releases Kallo from all
obligations, liabilities, claims or demands in excess of the limitation. The
parties acknowledge that other parts of this agreement rely upon the inclusion
of this section and the resulting allocation of risks.



f)  
Agent Actions: Kallo shall have no obligation to any party under any warranty
given by Agent, its Agents or employees. Agent shall not make any representation
or warranty with respect to the Kallo Mobile care suite of products other than
those stated by Kallo in its written warranty, documentation and literature.



g)  
Agent Indemnification: Agent agrees to indemnify Kallo and to hold it harmless
from and against any loss, damage, claims or demands whatsoever arising out of
Agent's activities that are outside the scope of the EULA provided by Kallo to
the end user regarding use of Kallo Mobile care suite of products. Kallo makes
its representations and warrants to the end user and limits


Page     8
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 



of liability therein via the EULA.
 


h)  
Complaints: Agent shall make all reasonable efforts to handle all incidents of
customer complaints or demands regarding the Kallo Mobile care suite of products
and shall report promptly to Kallo all such incidents.

 


i)  
Kallo indemnification: Kallo agrees to indemnify Agent and to hold it harmless
from and against any loss, damage, claims or demands whatsoever arising out of:

i.  
Intellectual property infringement arising from the Kallo Suite of Products;

ii.  
Breach of implied warranty or negligence.

iii.  
Activities that are outside the scope of the EULA provided by Kallo and issued
to the customer through Agent regarding the use of the Kallo Mobile care suite
of products. Kallo further agrees to indemnify AGENT and to hold it harmless
from and against any loss, damage, claims, or demands whatsoever arising out of
Kallo's activities that are outside the scope of this Agreement.



4.  
CONFIDENTIALITY

 


Each party agrees not to disclose any confidential information received from the
other in any form to any employees who do not have a specific need to use such
information or to any outside party (including contractors) without the other
party's prior written consent. All employees or contractors who receive such
confidential information must be bound by written agreement not to disclose such
information to any other party.
Each party acknowledges that the unauthorized disclosure or use of confidential
information of the other party would cause irreparable harm and significant
injury to the other party that may be difficult to compensate. Accordingly, each
party agrees that the other party will have the right to seek and obtain
temporary and permanent injunctive relief in addition to any other rights and
remedies it may have. The obligations of confidentiality shall not apply to
information which;
i.  
is in public domain at the time of disclosure,

ii.  
has been released by the other party without restrictions,

iii.  
has been lawfully
obtained  by  the  disclosing  party  from  a  third  party  under  no  obligation  of
confidentiality, or

iv.  
is independently developed by employees of the disclosing party without access
to the confidential information.


Page     9
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 



5.  
TRADEMARKS



a)  
Definition: "Trademarks" means any and all current or future company names,
product names, marks, logos, designs, trade dress and other designations or
brands used by Kallo in connection with its products and services and all marks
similar thereto.



b)  
License: Kallo grants Agent the right to use the Trademarks solely for the
purpose of distributing and marketing the Kallo Mobile care suite of products
provided that Agent:

i.  
uses the appropriate Trademarks for the corresponding Kallo Mobile care suite of
products;

ii.  
Identifies all Trademarks are registered trademarks of Kallo;

iii.  
take
reasonable  steps  to  modify  all  objectionable  uses  of  the  Trademarks.

Kallo reserves the right to revoke or limit the use of Trademarks at any time
upon reasonable notice. Non-Compliance with Trademark and Logo Policies shall be
considered a material breach of this Agreement.
 


c)  
Ownership: Agent acknowledges that Kallo is the sole owner of the Trademarks and
nothing herein shall grant to Agent any right or interest in the Trademarks.
Agent shall not register, or attempt to register, any Trademarks or any marks
confusingly similar thereto in any jurisdiction.



d)  
Limitations: Except as stated above, Agent is granted no right, title, license
or interest in the Trademarks. Agent acknowledges Kallo’s rights in the
Trademarks and agrees that any and all use of Trademarks by Agent shall inure to
the sole benefit of Kallo. Agent agrees that it shall take no action
inconsistent with Kallo ownership of the Trademarks and agrees not to challenge
Kallo’s rights in or attempt to register any of the Trademarks, or any other
name or mark owned or used by Kallo or any mark confusingly similar thereto.

If at any time Agent acquires any rights in, or any registration or application
for, any of the Trademarks by operation of law or otherwise, it will
immediately, upon request by Kallo and at no expense to Kallo, assign such
rights, registrations, or applications to Kallo, along with any and all
associated goodwill.
 


e)  
Notification: Agent shall promptly notify Kallo of any use by any third party of
Trademarks or any use by such third parties of


Page     10
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 



similar marks which may constitute an infringement or passing off of Trademarks.
Kallo reserves the right, in its sole discretion, to institute any proceedings
against such third party infringers and Agent shall refrain from doing so
itself. Agent agrees to cooperate fully with Kallo in any action taken by Kallo
against such third parties, provided that all expenses of such action shall be
borne by Kallo and all damages which may be awarded or agreed upon in settlement
of such action shall accrue to Kallo. Refer to Schedule B for available means of
communication to all parties concerned.
 


f)  
Co-Branding: Kallo agrees for co-branding needs with local government and
sponsors logo. This is subject to:

i.  
The submission to and approval by Kallo of the recommended Logo I Product Name.
This is to ensure that the overall look and feel of the Kallo Mobile care
product is maintained.

ii.  
The supply of the Logo I Product Name in suitable high quality format allowing
sufficient time as defined by Kallo to incorporate co-branding logo on the
Mobile clinics.

iii.  
Kallo agreeing to this will, in no way reduce, undermine, alter or limit their
rights as outlined in section 5 and 6 of this agreement.



6.  
PROPRIETARY RIGHTS

 


a) 
Ownership: Agent understands and agrees that Agent takes title only to the media
on which the Kallo Mobile care suite of products is provided. Title in and
ownership of all copies of Kallo products and documentation, Trademarks and all
property rights therein, shall remain at all times vested in Kallo. Agent
acknowledges that the Kallo Mobile care suite of products is protected by
domestic and international copyright and other forms of proprietary rights and
agrees not to copy or otherwise reproduce (except as required for distribution
to customers), modify, adapt, translate, reverse engineer, decompile,
disassemble or create derivative works based on the Kallo Mobile care suite of
products or the documentation.

 


b)  
No Rights Granted:  No provision in this Agreement shall be interpreted as an
assignment or grant to Agent of any right, title or interest in the Kallo Mobile
care suite of products, documentation or Trademarks.

 


c)  
Protection: Agent agrees to take any reasonable step necessary to protect the
proprietary rights of Kallo and its


Page     11
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 



suppliers or licensors, including, but not limited to, the proper display of
copyright, trademark, trade secret and other proprietary notices on any copies
of the Kallo Mobile care suite of products. Agent must reproduce and include any
such notices, other legends and logos on any backup copies.


d)  
Copyright Notice: Agent agrees not to remove and shall reproduce and include all
copyright notices or confidential or proprietary legends in and on all copies of
Kallo Mobile care suite of products or documentation.

Any printed reference to Kallo products must include the following notice (or
such notice as required by Kallo) with:
© Kallo Inc., [YEAR]. All Rights Reserved.


e)  
Breach: Agent understands and agrees that the protection of Kallo rights in and
to the Kallo Mobile care suite of products, documentation and Trademarks and the
prevention of any unauthorized copying, reproduction, modification, adaptation,
translation, reverse engineering, de-compilation, disassembly and creation of
derivative works, is of the essence of this Agreement and that any failure on
its part, however minor, to discharge its obligations shall constitute a
material breach of this Agreement.



7.  
TERM AND TERMINATION

 


a)  
Term: This Agreement shall enter into effect on the date it is signed by both
parties as shown below.

 


b)  
Termination: This agreement shall terminate:



i.  
upon notification of a  Material Breach that is not cured within 10 business
days thereafter;

ii.  
Failure to cure a non-material breach within sixty days of written notice;

iii.  
Automatically, unless otherwise agreed between parties, in the event that Agent
is the subject of a proceeding in bankruptcy which is not dismissed within 60
days, is placed in receivership, or makes an assignment for the benefit of its
creditors; or by

iv.  
Termination for "Cause" by giving 3 months written notice by the Agent or
Kallo.  If given by Kallo, "Cause" shall be defined as non-performance on the
part of the Agent by failing to make sufficient efforts to market the Kallo
Mobile care suite of products.  Should the parties disagree as to what
constitutes "sufficient marketing efforts", the issue will be submitted to
binding arbitration.  This course of action is not intended to be a means for


Page     12
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 



Kallo, its successors or assigns, to take over the successful operation of
Agent’s business generated under this agreement without fair and just
compensation.


c)  
On Termination:  Notwithstanding any terms of this agreement to the contrary,
upon termination of this Agreement for any reason whatsoever, Kallo, unless
otherwise agreed, shall set aside the Agent's Book of Business to be held by
Kallo.



i.  
The revenue stream defined by the Book of Business at the time Kallo becomes the
controlling party will remain constant except in as far as any elected reduction
in use by its customers. Any increase in use will not be to the benefit of the
Book of Business.

ii.  
Kallo shall pay over all funds collected from the Book of Business and due to
Agent, less a reasonable administration fee to be assessed and determined by
Kallo, to Agent or its designees or assigns immediately upon receipt and act as
a conduit for Agent funds, except in as far as Kallo or its assignees are
required to support customers in the Book of Business in which case the cost of
providing such support, will be reasonably assessed and appropriate deductions
made before passing the balance to Agent. In the event Agent does not agree with
the costs described in this section, the issue will be submitted to binding
arbitration.

iii.  
Kallo shall make an accounting of funds collected to Agent or their assigns
monthly. Kallo shall permit Agent or its designated Agent(s) to inspect Kallo’s
books upon Agent's request at Agent's expense during normal business hours of
Kallo.

iv.  
Kallo's failure to perform its duties in the event it becomes the controlling
party of the Agent's Book of Business is a non-material breach of this
agreement.

v.  
In any dispute or litigation over the terms of this agreement, the prevailing
party shall have reasonable attorney fees in addition to any settlement or
damages awarded.



d)  
Rights: Upon termination of this Agreement for any reason and unless otherwise
agreed, all rights granted to Agent shall immediately cease and Agent shall
immediately return to Kallo all Kallo Products and confidential information
provided by Kallo except as otherwise provided in this Agreement.

 


e)  
No Compensation: In the event of an agreed termination of this Agreement by both
parties, neither party shall be liable to the


Page     13
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 



other for damages, losses, or expenses of any kind or character on account of
the termination of this agreement in accordance with its terms, whether such
damage, loss, or expense may arise from the loss of prospective customers of
Agent, or expenses incurred or investments made in connection with the
establishment, development, or maintenance of Agent's business. Termination or
expiration shall not affect any claim, demand, or liability of any party created
or arising hereunder prior to such time.


8.  
FORCE MAJEURE

 


a)  
Definition:  "Force Majeure" shall mean any event or condition not reasonably
within the control of either party, which prevents in whole or in material part
the performance by one of the parties of its obligations hereunder or which
renders the performance of such obligations as difficult or costly as to make
such performance commercially unreasonable.

 


b)  
Notice: Upon giving notice to the other party, a party affected by an event of
Force Majeure shall be released without any liability on its part from the
performance of its obligations under this Agreement, except for the obligation
to pay any amounts due and owing hereunder, but only to the extent and only for
the period that its performance of such obligations is prevented by the event of
Force Majeure. The other party may likewise suspend the performance of all or
part of its obligations hereunder to the extent that such suspension is
commercially reasonable. Refer to Schedule B for available means of
communication to all parties concerned



9.  
ADDITIONAL PROVISIONS



a)  
Rights: Kallo grants to Agent the non-exclusive and non-transferable right to
distribute the use of the Kallo Mobile care suite of products to commercial end
user customers. Refer to section (2) subparagraph (f) for non-exclusive and
exclusive status and qualifying requirements.



All Kallo Mobile care suite of products distributed by Agent shall be
transferred solely in Kallo standard packaging and through the terms of the
appropriate Kallo Mobile care suite of products EULA between the customer and
Kallo provided by Kallo from time to time. Delivery of copies of the Kallo
Mobile care suite of products to Agent is made solely to enable Agent to
exercise this right. Agent shall not license or transfer any Kallo product for
the purpose of retransfer by or to others.
 



Page     14
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 



b)  
Limitations: Agent shall distribute only Kallo Mobile care suite of products
that Agent has obtained from Kallo and not from any other seller of the Kallo
Mobile care suite of products. For Tax reasons such distribution is deemed to
take place at the Agent’s business location identified above.

 


c)  
Pricing: The pricing given in Schedule A is the transfer price from Kallo to the
Agent and the Agent shall, in its discretion establish a reasonable price for
each of the Kallo Mobile care suite of products EULA as per Schedule A. For
Maintenance Contract pricing and details refer to Schedule A, section (9),
subparagraph (B). Kallo reserves the right to revise and republish prices as
shown in Schedule A from time to time.

 


d)  
Payment terms: For each Kallo Mobile care suite of products license ordered by
Agent from Kallo, Agent shall pay to Kallo the transfer price set forth in
Schedule A. 50% of the total amount to be paid with the signed purchase order,
35% upon shipping of the goods to the carrier at Canadian port and 15% upon
completion of the installation. Upon delivery of the system the Agent is
responsible for getting the signed EULA from the customer before the
installation process starts.



e)  
Taxes: All taxes from the country of origin and destination including customs
duty, withholding taxes, any other levies – international / local and freight
and insurance are to the end-user or customers account. The Agent will work with
Kallo to add all applicable taxes to the pricing given in Schedule A and should
be paid to Kallo along with the purchase order and the 50% of the value of the
total system



10.  
ASSIGNMENT

 


This Agreement is not assignable by Agent without prior written consent by
Kallo. In the event Agent changes its legal structure or undergoes a substantial
change in ownership of its stock or other ownership interest, Kallo shall have
the option of immediate termination of this Agreement. Kallo may assign this
Agreement and its interest in the Kallo Mobile care suite of products to any
party without the consent of Agent. This Agreement shall inure to the benefit of
any successor of Kallo and shall not be affected by any change in the ownership
or control of Kallo. Agent shall re­ execute this agreement within 60 days of
the effective date of the change in ownership or change in legal structure or
change of name. "Substantial change" in ownership is defined as a change in at
least 51% ownership of the Agent.



Page     15
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 



11.  
MISCELLANEOUS

 


a)  
Complete Agreement: This agreement and the provisions of the
current   sales   agent program guidelines, as amended from time to time,
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede all previous agreements by and between Kallo and
agent as well as all proposals, oral or written and all prior negotiations,
conversations or discussions between the parties related to this agreement.
Agent acknowledges that it has not been induced to enter into this agreement by
any representations or statements, oral or written, not expressly contained
herein.



b)  
Amendment: This Agreement shall not be deemed or construed to be modified,
amended, rescinded, cancelled or waived, in whole or in part, except by written
amendment signed by the parties hereto. Refer to Schedule B for available means
of communication to all parties concerned.

 


c)  
Unenforceability: If any provision of this Agreement is held to be invalid,
illegal or unenforceable, such provision shall be considered severable from this
Agreement and the remaining provisions shall continue in full force and effect.
The parties will replace a severed provision by a provision, which is closest to
the intent of the parties.

 


d)  
Notices:  Notices permitted or required to be given hereunder shall be deemed
sufficient if given

i.  
by  registered  or  certified  mail, postage  prepaid,  return receipt
requested, addressed to the addresses given in schedule B or such other
addresses as the respective  parties  may  designate  by
like  notice  from  time  to time, or

ii.  
by international courier, telefax to or by email, the details of which are given
in Schedule B.

iii.  
Any notice shall be deemed effective when received by the receiving party.



e)  
Governing Law and Jurisdiction: The laws of the province of Ontario, Canada,
govern this AGREEMENT and, in respect of any dispute, which may arise hereunder;
Agent consents to the jurisdiction of the federal and provincial courts of
Ontario, Canada.

 


 


f)  
Counterparts: This Agreement shall be executed in two or more counterparts in
the English language and each such counterpart shall be deemed an original
hereof.




Page     16
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 



g)  
Waiver: No failure by either party to take any action or assert any right
hereunder shall be deemed to be a waiver of such right in the event of the
continuation or repetition of the circumstances giving rise to such right.

 


h)  
Government:  If Agent is acting on behalf of any unit or agency of the United
States Government, the following provisions apply:

i.  
any products Agent acquires under this Agreement for or on behalf of the United
States Government are provided to the United States of America with restricted
rights. Use, duplication, or disclosure by the U.S. Government is subject to
restrictions as set forth in subparagraph  (c)(l)(ii) of the Rights in Technical
Data and Computer Kallo Mobile care suite of products clause at DFARS
252.277-7013 and paragraph (d) of the Commercial Computer Kallo Mobile care
suite of products-Restricted Rights clause at FAR 52.227-19;

ii.  
Kallo grants Agent the right to transfer Kallo Mobile care suite of products to
the United States government subject to the following restrictions. With the
exception of the Department of Defense, you will not distribute the Kallo Mobile
care suite of products to the United States of America except:

a.  
on terms at least as restrictive as those set forth in subparagraph
(c)(l)(ii)  of the Rights in Technical Data and Computer Kallo Mobile care suite
of products clause at DFARS 252.227-7013 and paragraph (d) of the
Commercial  computer  Kallo Mobile care suite of products -Restricted Rights
clause at FAR 52.227-19, and

b.  
in compliance with particular department or agency
acquisition  regulations  that  provide  Kallo protection  at  least
equivalent  to that provided by the above-referenced DFARS and FAR provisions.



i)  
Export Restrictions: Agent expressly agrees to neither directly or through third
parties export nor transmit any Kallo Mobile care suite of Products to any
country to which such export or transmission is restricted or prohibited by
applicable regulations or statutes, or any country other than the United States
of America or Canada.

 


j)  
Non-Disparagement:  During the term hereof and for a period of two years
thereafter, each of Agent and Kallo agrees that it will refrain from making any
representation, statement, comment or any other form of communication, whether
written or oral (hereinafter collectively referred to as a "Communication"), to
any third party, including but not limited to the principals, customers,
suppliers and competitors of the other party, which Communication reflects any
opinion, judgment, observation or


Page     17
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 



representation of fact, which has the effect or tendency to, or could  have the
effect or tendency  to, disparage,  denigrate,  criticize  or otherwise reflect
negatively on the other party and/or the other party's products, services,
officers, directors, shareholders, employees or investors (a "Disparaging
Communication"). Each party agrees that it will use all reasonable commercial
efforts to prevent its employees from making any Disparaging Communications
regarding the other party and/or the other party's products, services, officers,
directors, shareholders, employees or investors; provided, however, that nothing
in this Section (11), subparagraph (j) shall restrict or impede the exercise of
any rights or remedies of a Party under this Agreement.


In Witness Whereof, the Parties hereto have executed this Agreement as of the
date below. And confirm, we have read, understood and agree to the terms of the
strategic alliance agreement – mobile care
 


Kallo Inc.
         
JOHN CECIL
   
Signature
         
John Cecil
   
Name
         
Chairman & CEO
   
Title
         
Markham, ON
24 OCT 2011
   
Place
Date
                 
Petro data Management Services Limited
 
Gateway Global Fabrication Ltd.,
           
BABAJIDE SOYODE
 
AJAI KUNNATH
Signature
 
Signature
     
Babajide Soyode
 
Ajai Kunnath
Name
 
Name
     
Chairman & CEO
 
President & CEO
Title
 
Title
       
 Ikeja, Lagos, Nigeria
24 OCT 2011
 
River State, Nigeria
24 OCT 2011
Place
Date
 
Place
Date

 


 



Page     18
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 





SCHEDULE – A
Description of Kallo Mobile care suite of products


1.  
Mobile Acute Care Clinic



The Kallo Mobile Medical Clinics are one of a kind in the world having all the
diagnostic capability for basic to mid tier specialty medical care and these
units can be used in the following areas to augment healthcare delivery
services.
 
Places where there is no hospitals or clinics and emergency situations
 
The Mobile Medical Clinics can be taken by road to these areas and patients or
causalities can be taken into the vehicle and treated immediately with effective
and real-time consultation with specialists via satellite.
 
Hospitals where there is no technology available for diagnosis and treatment
 
The Kallo Mobile Medical Clinics can be driven to, and parked in existing
hospitals and patients can get the latest in technology for diagnosis and
treatment, thus many hospitals in villages and rural areas can be upgraded in
their healthcare services with latest equipment for diagnosis and treatment with
the specialist care through remote tele-consultation.
 
The Kallo Mobile Medical Clinics are designed to take comprehensive health care
services (preventive, promotive and curative) to rural remote villages and will
reach out to the most underprivileged but needy people across the country.
 
The services provided are outpatient services, Ante-natal/post-natal services,
identification of difficult pregnancy and referral for institutional care,
Immunization- Mother & children, Minor surgery, BP examination, X-ray, ECG,
First Aid, Distribution of Iron Folic tablets, Vit-A Prophylaxis, Treatment of
mal-nutrient cases, etc.
 
 

Page     19
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 





2.  
Mobile Chemotherapy Clinic



The Mobile Chemotherapy Clinic serves as an extension to the chemotherapy
administration in the regional Oncology departments of the teaching / general
hospitals or dedicated Cancer hospitals.
 
 
Blood work is performed the day before and a nurse is then able to contact the
patient in advance to review test results and schedule treatment sessions and
advise pre-treatment preparation of the patient. Chemotherapy drugs and related
equipment, all individually packaged for each patient, is received from the
Regional Cancer hospital command center.


Chemotherapy chair that includes a chair-side touch-screen interactive system
enabling patients to call a nurse, select a book for reading from the exhaustive
electronic library.
 
 
Integrative medicine services such as Reiki, acupressure, and massage therapy
can be delivered chair-side by specially trained nurses on staff.
Telemedicine system to enable patients to communicate with their physicians,
nurses, and healthcare professionals from other disciplines and social work.




3.  
Mobile Dialysis Clinic



The mobile dialysis clinic works exactly like a dialysis center.
The vehicle has the clinical, technical and support staff and is well equipped
with the necessary machinery required to perform the standard procedure for
dialysis.
This includes dialysis machine, recliner, power backup, and a water tank with
water purified through reverse osmosis (RO) system.
It has a fully automated and remote controlled dialysis chair, which works like
a dialysis bed and there is a monitor defibrillator and an artificial
respirator. It also carries accessories and equipment required to tackle
emergencies.
The machine and accompanying accessories can be moved into homes and patients
can receive the treatment along the bedside.

Page     20
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 





4.  
Mobile HIV & Malaria Clinic



Our Mobile care is equipped with a dedicated, affordable and accurate CD4+
T-cell and CD4% enumeration in HIV monitoring and patient follow-up.
The CyFlow® Counter is a fully equipped portable and ultra compact desktop flow
cytometer dedicated for routine CD4 and CD4% counting (as well as total
lymphocyte and WBC counting).
Equipped with Portable and Battery-Operated Fluorescence Microscope for Malaria
diagnostics and monitoring.
The Partec CyScope® is a microscope for fluorescence light detection employing
incident UV light and transmitted light detection. Integrated with a CCD camera
for taking images of the slide for further investigation by image analysis
software.


5.  
Mobile Clinic Command Center



The Mobile Clinic Command Center is installed in Specialist / Teaching hospitals
to provide real-time support for the Front line Medical officers and staff in
the Mobile Clinics for Clinical care-plan, clinical treatment protocol, clinical
diagnostic protocol and procedures to optimize the Mobile clinic function and to
establish seamless continuum of care.


Each Command Center, based on the throughput of patients in the Mobile clinics
can manage on an average of 4-5 Mobile clinics.


Note:
a)  
Medications and medical consumables are not provided in the Mobile Medical
Clinics and shall be provided at additional cost.

b)  
Auxiliary equipment for the Mobile Clinics:



i)  
Stretchers, backboards, collars, drugs, medications and other medical supplies
can be provided at additional cost.

ii)  
All medical supplies to the government shall be on a contract supply based on
demand, negotiated after the principal purchase order is placed for the Mobile
Clinic.




Page     21
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 





6.  
Training:



Paramedic staff in Kallo’s Mobile Medical Clinics are provided a high level of
pre-hospital medical training involving key skills not performed by technicians,
including cannulation, cardiac monitoring, intubation etc., by Kallo’s
Internationally accredited doctors.


7.  
Specialty training:



Specialty training (Focused on providing specialty care in conjunction with
Specialists at teaching hospitals or Specialist care hospitals such as
Pediatrics, Cardiology, Nephrology etc.,) for Front line Medical officers and
staff in the Mobile Clinic and the Command center provided at additional cost
based on assessment of resources and training requirements.


8.  
Basic training:



Basic training for Front line Medical officers and staff is included in the
cost. This training is for the duration of 1 week and can hold 10 people.


Student Material for ACLS for one student is US$80/-
(Includes quick access algorithm cards)
Text Book for Basic Trauma and life support for one student is US$120/-
Cost of Training per any additional week of 5 days is US$ 40,000/- (For Doctors
and Clinical/Biomedical Engineers travel stay and charges)


9.  
Maintenance:



A.  
Mobile Clinic and Command Center maintenance is included in the Five year
Standard Mandatory Maintenance as per the Program description given in Schedule
E


Page     22
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 



SCHEDULE – B
Communication


KALLO Inc.,
 
Attn:
Mr. John Cecil
Address:
15 Allstate Parkway, Suite #600
 
Markham, Ontario, L3R 5B4
 
Canada
Telephone:
+1-416-246-9997
Fax:
+1-905-415-0332
Email:
john@kalloinc.com
 
anna.s@kalloinc.com
   
Petro data Management Services Limited.,
Attn:
Mr. Babajide A. Soyode
Address:
Motorways Centre Block 'B', Ground Floor 1
 
Motorways Avenue, Alausa,
 
Lagos, Nigeria.
Telephone:
+234-01-2708786
Fax:
+
Email:
info@petrodata.net
 
Jide.soyode@gmail.com
   
Gateway Global Fabrication Ltd.,
Gateway Canada and Gateway International Inc.,
Attn:
Mr. Ajai Kunnath
Address:
GATEWAY GLOBAL FABRICATION LTD.
 
No-2 Olodu Street,
 
Off Oluobasanjo Road,
 
Portharcourt, Rivers state, Nigeria.
Address:
Gateway Canada.
 
147 Spring Gate Blvd.,
 
Thorn hill, Ontario, L4J 2B2
Tel:
+1-647-288-2763
Mobile:
+1-647-9385471
Fax:
+
Email:
ajai.kunnath@gvcal.com


Page     23
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 



SCHEDULE – C
Roles and Responsibilities defined for Kallo’s Mobile Care operations in Nigeria
under this Strategic Alliance Agreement
PETRODATA


OPERATIONS
1.  
Customs clearance and delivery of Mobile Clinics.

2.  
Training of Client's Operations

3.  
Personnel of various cadres, doctors, nurses, paramedics, drivers, and medical
technicians / technologists

4.  
Maintenance of medical equipment

5.  
Maintenance of the automobile and the engine of the Mobile Clinic and diesel
generators

6.  
Procurement of communication channels such as satellite feed and high-speed
internet connectivity for Command Centers

7.  
Provision of data acquisition and back-up storage systems

8.  
Supply of all local manpower, not provided by clients

9.  
Supply of residential accommodation, land transport, and general

10.  
Welfare amenities to all foreign personnel

11.  
Specialized IT and satellite communication support for Mobile Clinics



ADMINISTRATIVE
1.  
Letters of invitation to Kallo personnel for visas

2.  
Procurement of all import permits and licenses

3.  
Accommodation, welfare, and security arrangements

4.  
Arrangements for meetings with various organizations

5.  
Local transportation and security

6.  
Employment of local operational support staff, as required



KALLO INC


1.  
Supply of Mobile Clinics and all operating equipment and software

2.  
Supply of all training personnel and materials for clinical staff (Doctors,
Nurses and Front line Medical officers) and Biomedical Engineers and software
Engineers.

3.  
Sourcing of backup foreign medical consultants, as required

4.  
Tele-health consulting for second opinion from medical specialists from US,
Canada and UK

5.  
Procurement of all export permits and licenses

6.  
Supply of drugs/medications and spare parts during and after the warranty
period.


Page     24
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 





GATEWAY


1.  
Purchasing and transportation of Mobile Clinics, operating equipment, spare
parts, medical consumables, drugs/medications to various distribution centers in
Nigeria to replenish stocks in the Mobile Clinic, from Kallo Inc. Canada.

2.  
Customs clearance and inland transportation

3.  
Assistance with local market development and liaison with clients



BAS CONSULTANTS INTERNATIONAL CORPORATION (BASCIC)
(Engr. B. A. Soyode)


1.  
All Parties in this agreement appoint BASCIC as Project manager without
prejudice.

2.  
Project development, management and coordination

3.  
Liaison with Governments and clients and responsible for payments to Kallo and
supply chain management of Medical consumables and medications/drugs from Kallo.





SCHEDULE – D
Mutually accepted Sales Target


Mobile Clinics
Year
Estimated Value
Remarks
2
Q4
2011
$14.575 Million
To retain Exclusivity for Nigeria
3
Q1 - Q2
2012
$21.863 Million
To retain Exclusivity for Nigeria
2
Q3 – Q4
2012
$14.575 Million
To retain Exclusivity for Nigeria
3
Q1 - Q2
2013
$21.863 Million
To retain Exclusivity for Nigeria
2
Q3 – Q4
2013
$14.575 Million
To retain Exclusivity for Nigeria
3
Q1 - Q2
2014
$21.863 Million
To retain Exclusivity for Nigeria
2
Q3 – Q4
2014
$14.575 Million
To retain Exclusivity for Nigeria
3
Q1 - Q2
2015
$21.863 Million
To retain Exclusivity for Nigeria
2
Q3 – Q4
2015
$14.575 Million
To retain Exclusivity for Nigeria
3
Q1 - Q2
2016
$21.863 Million
To retain Exclusivity for Nigeria
2
Q3 – Q4
2016
$14.575 Million
To retain Exclusivity for Nigeria








Page     25
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 



SCHEDULE – E


Mandatory Medical Equipment Service Program for Five-year Warranty


All equipment provided in the Mobile Clinic are covered under this program and
the service provision is a very unique model, where Senior Biomedical Engineers
trained and certified by the manufacturers are to perform the following services
located at Kallo Headquarters, coordinate with the manufacturers and the local
onsite support Biomedical Technicians and provide the following services:


1.  
Planned and Corrective Maintenance

2.  
Calibration of Medical Equipment

3.  
Patient, Staff and Environment safety

4.  
Breakdown Services and Maintenance

5.  
Application and operation support

6.  
Risk Management

7.  
Codes and Standards adherence for International compliance



1.  
Planned and Corrective Maintenance



This program has a set of planned routine maintenance schedule for each device
of medical equipment based on the original equipment manufacturers’
recommendations, applicable codes and standards given in section 7.


2.  
Calibration of Medical Equipment



This program has scheduled and unscheduled calibration of the medical equipment
in the Mobile Clinic. Each medical device has a scheduled calibration of certain
parts critical to the functional accuracy of the equipment, which is carried out
as per the original equipment manufacturers’ guidelines. The unscheduled
calibration of the equipment is normally carried out if and when there is a
request from the staff or doctors when they observe certain calibration errors.


3.  
Patient, Staff and Environment Safety

 
Safety of patients, staff, and environment is paramount to the success of the
Mobile Care project. The Joint Commission on the Accreditation of Healthcare
Organizations publishes annual lists detailing “National Patient Safety Goals”
to be implemented by healthcare organizations. Goals are developed by experts
 

Page     26
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 



in patient safety, nurses, physicians, pharmacists, risk managers, and other
professionals with patient-safety experience in a variety of settings. Patient
safety is among the most important goals of every healthcare provider, and
participation in a variety of committees and processes concerned with patient
safety provides a way for biomedical managers and clinical engineering
departments to gain visibility and positively affect their workplace.
 
Kallo’s Patient and Operator Safety Program uses a comprehensive software where
in the actual work process within the Mobile Care Clinic is monitored by the
onsite Biomedical Technicians guided by the Senior Biomedical Engineers at Kallo
Headquarters qualified for managing the patient, staff, and environment safety
to international standards.
 
4.  
Breakdown Service and Maintenance

 
The program covers all equipment in the Mobile Clinic. The local onsite
Biomedical technicians will be the first response team to attend to any and all
breakdown calls from the Mobile Clinic. The Biomedical Technicians will then
have Kallo Biomedical Engineer support to resolve the issues as quickly as
possible. After the breakdown service is carried out and the equipment is fixed
and recalibrated, the Senior Biomedical Engineers would then advise if a
maintenance service has to be carried out to due to the nature of breakdown.
 
5.  
Application Support

 
The program covers all medical equipment in the Mobile Clinic. Kallos’ Certified
Clinical Engineers / Biomedical Engineers and Clinical Application support
specialists will be available via Video/Teleconference/Telehealth systems in the
Mobile clinic for all clinical application support in using technology for
diagnostic and therapeutic healthcare services. This is a critical component of
the program offered in order to make it successful in using technology at the
front end which is normally neglected by all medical equipment manufacturers’
when the equipment is deployed in remote areas with medical staff who are not
exposed to technology as the case may be in urban areas, developed cites or
countries.
 
6.  
Risk management

 
This program helps avoid the likelihood of equipment-related risks, minimize
liability of mishaps and incidents, and stay compliant with regulatory reporting
requirements.
 
In addition, user error, equipment abuse, no problem/fault found occurrences
 

Page     27
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 



must be tracked to assist risk management personnel in determining whether
additional clinical staff training must be performed.
 
Risk management for IT networks incorporating medical devices will be covered by
the standard ISO/IEC 80001. Its purpose is: "Recognizing that MEDICAL DEVICES
are incorporated into IT-NETWORKS to achieve desirable benefits (for example,
INTEROPERABILITY), this international standard defines the roles,
responsibilities and activities that are necessary for RISK MANAGEMENT of
IT-NETWORKS incorporating MEDICAL DEVICES to address the KEY PROPERTIES". Such
as ISO 20000 in the context of medical applications, e.g. configuration,
incident, problem, change and release management, and risk analysis, control and
evaluation according to ISO 14971. IEC 80001 "applies to RESPONSIBLE
ORGANIZATIONS, MEDICAL DEVICE manufacturers and other providers of information
technologies for the purpose of comprehensive RISK MANAGEMENT".


7. Codes and Standards adherence for International compliance:


1. JCAHO Comprehensive Accreditation Manual
2. AABB
3. NFPA 99
a. Gas and Vacuum Systems
b. Electrical Systems
4. FDA
5. SMDA
6. OSHA













Page     28
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 





SCHEDULE – F
Medical Equipment description
Blood Chemistry Analyzer
Advanced i-STAT Cartridge Technology or equivalent system


Most Comprehensive Bedside Testing Platform:


i-STAT cartridge technology streamlines traditional lab technology, yet contains
many of the components found in complex lab testing systems. Each test cartridge
contains chemically sensitive biosensors on a silicon chip that are configured
to perform specific tests. To perform a test, 2 to 3 drops of blood are applied
to a cartridge, which is then inserted into the i-STAT handheld. Prior to
running a test, each cartridge initiates a series of preset quality control
diagnostics, from monitoring the quality of the sample to validating the
reagent.


Each i-STAT single-use cartridge uses advanced biosensor technology that applies
microfluidics to process the most comprehensive range of clinical tests in a
single platform, allowing clinicians to access the time-sensitive diagnostic
information they need, when and where they need it. Available tests include
diagnostic indicators related to disease state and clinical practice guidelines.


Test-specific, single-use i-STAT cartridges are available for a range of
clinical tests, including cardiac markers, lactate, coagulation, blood gases,
chemistries and electrolytes, and hematology.


Delivers lab-quality test results to the clinician within minutes
The portable i-STAT handheld makes patient-side testing easy:
·  
requires no special sample preparation or user calibration; maintenance is
minimal

·  
weighs 18 ounces, making it completely portable

·  
features ergonomically designed soft keys for comfort and ease of use



Patient-side testing is as easy as entering the operator and patient information
into the handheld, inserting one of the several testing cartridges, and then
viewing test results:
·  
The system prompts users step by step through the testing process

·  
Operator and patient information can be entered via barcode scanner

·  
Operator lockout prevents unauthorized users from performing or viewing test
results


Page     29
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 



·  
Test results are uploaded automatically when the i-STAT handheld is placed in a
downloader

With over 50,000 handhelds placed in high-acuity settings worldwide–including
over 1,800 hospitals—and over 35 million test cartridges produced annually, the
i-STAT System is trusted to provide lab-quality results.


i-STAT Integration Into Point-of-Care Data Management and Electronic Medical
Records
The i-STAT® System can integrate test results with your Lab Information System
(LIS) and Electronic Medical Records (EMR). This is achieved through flexible
connectivity and interfacing solutions, which serve to ensure your facility gets
real-time results in the patient electronic chart.


i-STAT System integration with Laboratory Information Systems (LIS)/Electronic
Medical Records (EMR)




[exh10-158.jpg]
The i-STAT System connects to the Point-of-Care Data Management System of your
choice and then interfaces to the EMR via your LIS. Integration options include:
·  
The Central Data Station System from Abbott Point of Care

·  
Abbott Diabetes Care PrecisionWeb®

·  
Medical Automation Systems RALS+™ RALS® Plus

·  
Telcor Quick-Linc®



Addressing Documentation Challenges with STATNotes™
STATNotes is a highly customizable documentation solution for the i-STAT 1
handheld. This unique feature facilitates timely documentation of complex and
critical data by prompting the user to enter information into the i-STAT 1
during the testing process. The information is then automatically uploaded to
the patient chart with the test results. Customizing your i-STAT System to
prompt data entry:

Page     30
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 



·  
streamlines workflow

·  
helps reduce errors

·  
allows for increased efficiency

·  
facilitates compliance

STATNotes can help guide users to be compliant with The Joint Commission
National Patient Safety Goals and hospital policies. For example, many of our
customers use STATNotes to capture comprehensive ventilator setting information,
documentation of critical test notification, and “read back” acknowledgment of
critical tests and critical values.
Data Management and Laboratory Regulatory Compliance
The i-STAT System gives you control over who can use the device and access test
results. It also offers many features designed to help laboratories maintain
regulatory compliance, such as:
·  
managing operator certification and device lockout

·  
reporting on operator performance

·  
reporting on both liquid and equivalent quality control

·  
reporting on reagent usage

·  
laboratory Information System interfacing



Abbott Point of Care will work with your team to ensure seamless integration
with your data management system.


Urine Chemistry Analyzer
CLINITEK Status® Analyzer or equivalent system
Intended Use
·  
The Analyzer is for in vitro use in the semi-quantitative detection of albumin,
bilirubin, blood (occult), creatinine, glucose, ketone (acetoacetic acid),
leukocytes, nitrite, pH, protein, specific gravity and urobilinogen in urine
samples, depending on the type of Siemens urinalysis strip used.

·  
The semi-quantitative calculation of albumin-to-creatinine and
protein-to-creatinine ratios in urine samples, when Clinitek® Microalbumin and
Multistix PRO® Reagent Strips for Urinalysis are used.

·  
The detection of human Chorionic Gonadotropin (hCG) in urine samples, when
Clinitest® hCG cassettes are used.



Table of Results
The results shown in shaded areas will be marked as positives, if "mark positive
results" is selected in Instrument Set Up. The results will be marked by
asterisks when displayed, when printed and when the data is transferred to a
host computer.

Page     31
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 



[exh10-159.jpg]
Page     32
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 





Urinalysis has become an indispensable tool in healthcare. 
·  
Provides important markers to detect early stages of many disease states, such
as diabetes, kidney disease and urinary tract infections.

·  
Enhances disease monitoring and patient management.

·  
Semi-quantitative results have proven to be cost-effective and virtually
immediate.



In today's busy physician's office environment, interruptions are frequent and
can contribute to timing errors and variability in results when urinalysis
strips are read visually. Studies have shown that when urinalysis is performed
with an instrument, sensitivity is increased and positives are correctly
identified and reported.1




[exh10-160.jpg]



1. Tighe P. Improving the quality of urine strip testing: The Clinitek 50 urine
chemistry analyser. Euro Clin Lab, June 1997,16:20.













Page     33
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 







[exh10-161.jpg]




Page     34
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 



Digital Radiography System
RadPRO D2RS Dynamic Digital Remote RF System or equivalent system
Digital Radiography & Fluoroscopy Solutions




[exh10-162.jpg]


Features
•  
Canon CXDI-50RF Dynamic/Static Digital Radiography System  The RadPRO D2RS
Dynamic Digital Remote RF System is compatible with the Canon CXDI-50RF
Dynamic/Static Digital Radiography System that includes a Cesium Iodide
scintillator. Including both dynamic and static capabilities, high resolution
images are produced and may be previewed within 2-4 seconds after exposure in
the radiography mode with the optional monitor. The radiography mode produces up
to 15 frames per second (fps), and up to 30 fps in the fluoroscopy mode,
depending on the image capture mode and size. The detachable cable allows the
digital detector to be used in multiple rooms or multiple locations within the
same room.

•  
Dynamic and Static Imaging  The Canon CXDI Control Software RF, designed
specifically for the Canon CXDI-50RF Dynamic/Static Digital Radiography System,
features a wide range of fluoroscopic procedures and includes all the standard
DICOM functions. Exams include spine, Osteo-articular, Barium swallow and
esophagus, stomach and small intestine, Barium enema and large bowel,
Endoscopy/ERCP, Urography, Cystography, Hysterosalpingography, Myelography,
Arthrography, Venography and more. The software also delivers high-resolution
images, generator communication for preset X-ray parameters, provides actual
exposure factors and patient dose information in the DICOM header. Studies that
require full spine and long leg imaging are fully automated. With the automated
stitching capability up to 4 images can be stitched together.






Page     35
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 



•  
High Quality Images  High resolution static images can be previewed within 3-5
seconds after exposure on a monitor (optional). Images may be configured
automatically with post-processing and are ready to be printed or transmitted
through the network using industry standard DICOM protocols.

•  
Full Patient Coverage  End-to-end table coverage is available when the motorized
tube column angulation is combined with the motorized tube rotation. The
motorized table adjusts the height, and the low minimum height simplifies access
for patients with mobility issues. When patients arrive at the radiology room on
a trolley or in a bed, Smart Access provides clear access to a 47 inch (120 cm)
section of the table top to allow for a simplified transfer. The table loading
capacity accommodates patients weighing up to 500 lbs (230 kg).

•  
Auto-Positioning  Table movements, collimation and spectral filtration settings,
exposure and digital acquisition parameters may be administered with the single
touch, remote-controlled user-interface reducing the preparation time needed for
exams.



Digital Retina Scanner
CR-2 PLUS or equivalent system
Digital Non-Mydriatic Retinal Cameras




[exh10-163.jpg]
Overview
 The Canon CR-2 PLUS Digital Non-Mydriatic Retinal Camera provides Color and
Fundus Autofluorescence (FAF) imaging within a small compact design. Geographic
Atrophy, Macular Degeneration, Glaucoma, Diabetic Retinopathy and other
conditions that can affect vision may also be identified and monitored using FAF
mode. Using invisible infrared alignment light, the digital non-mydriatic camera
may image patients with pupils as small as 3.3 mm (small pupil mode) without
dilation drops. This is especially useful when performing retinal screenings or
expediting routine retinal imaging exams during office visits.

Page     36
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 



Features
•  
Non-Mydriatic Fundus Autofluorescence (FAF) Photography  Fundus Autofluorescence
(FAF) helps monitor macular waste (e.g. lipofuscin) which can accumulate in the
Retinal Pigment Epithelial (RPE) layer. The accumulation of macular waste can
cause conditions such as Age-Related Macular Degeneration (AMD) which can lead
to reduced vision. The FAF mode may be selected by pressing only one button.

•  
Digital Filter Processing  Red-Free and Cobalt digital filters are included and
provide enhanced screening exams. Red-Free is used for evaluating the Retinal
Nerve Fiber Layer (RNFL) and vascular structure of the retina associated with
documenting Glaucoma, Diabetic Retinopathy or Hypertension. The Cobalt filter is
also used for evaluating the RNFL, as well as Optic Disc and Optic Disc Drusen.
Additionally, Green (Vascular view) and Red channel (Choroid view) digital
filter views are also included.

•  
Compact and Lightweight  The small design of the CR-2 PLUS facilitates
portability when needed using an optional hard shell transport case sold
separately. Canon instrument tables (sold separately) may comfortably fit both
the camera and computer workstation (sold separately). The space saving design
also allows for use in limited office space environments.

•  
Dedicated EOS Camera Technology  High quality diagnostic images are obtained
using a dedicated camera for the CR-2 PLUS which incorporates a large,
high-definition CMOS sensor with 18 megapixels. When the camera cover is
removed, the LCD may be adjusted to a variety of titled angles to suit the
user's point of view.

•  
Low Flash Intensity and ISO Sensitivity  The low flash intensity of the CR-2
PLUS minimizes miosis, thus shortening the time required for taking multiple
view exams or stereo images. The reduced brightness improves patient comfort and
reduces the "ghost" image the patient sees after an exposure. A wide range of
low ISO speeds are supported including ISO 200, 400, 800, 1600, 3200 and 6400.

•  
Automatic Exposure Function  The CR-2 PLUS measures the volume of infrared light
from the retina and automatically adjusts the flash intensity for observation
and photography. This feature may be set to ON/OFF and can be adjusted using the
operation panel.

•  
Control Panel  The simplified design of the control panel can be easily handled
by an examiner. The one-handed joystick may be used to position the camera to
acquire the desired image. In darkly lit rooms, the operation panel illuminates
for easier navigation. The short main body of the CR-2 PLUS provides minimal
distance between the patient and the operator allowing easy access to adjust the
patient's position or eyelids.

•  
Retinal Imaging Control Software  Using the Canon Retinal Imaging Control
Software (RICS), images can be captured, viewed, processed, printed and saved to
a permanent storage database. The Canon RICS complies with the DICOM®* Standard.
Images may be stored as DICOM or JPEG files. For more information, visit Retinal
Imaging Control Software.




Page     37
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 



Ultrasound Scanner
LOGIQ 9 or equivalent system




[exh10-164.jpg]
E-Series transducers
 Incredible transducer technology makes imaging incredibly easy.  E-Series
transducers set an entirely new standard in acquiring extraordinary images. The
moment you put the transducer on the patient, these highly advanced,
ergonomically designed transducers work with the agile architecture to maximize
image quality.
 
[exh10-165.jpg]


Highly advanced transducer technologies for high-quality images:
·  
Acoustic Amplifier Technology

·  
Single Crystal Technology

·  
Matrix Array Technology

·  
Volume Hybrid Technology



Acoustic Amplifier Technology built into the new E-Series transducers achieves
higher sensitivity by recycling the acoustic energy that used to pass through
the transducer crystal. It redirects this previously wasted energy back into the
piezoelectric crystal, adding significantly to the transducer sensitivity.



Page     38
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 



Single Crystal Technology increases bandwidth, offering better signal to noise
and improved axial resolution and penetration.


Matrix Array Technology helps achieve uniform resolution throughout the field of
view, eliminating the compromise between penetration and image resolution.


Volume Hybrid Technology encompasses a new range of Volume transducers bringing
an outstanding spatial and temporal resolution.


LOGIQ E9 knows the next step of a scan and helps you get there like no other
ultrasound system can. It’s all part of the technologically advanced Scan
Assistant, your customizable scanning protocol.


Scan Assistant does things that an ultrasound system has never done before,
including automatically steering color Doppler and setting up imaging controls
and modes for you. Now you can truly concentrate less on keystrokes and more on
patient care.


Digital Smartscope
Optomed Smartscope or equivalent system


Optomed Smartscope is a digital camera that provides general, ophthalmoscope,
otoscopic and dermatoscopic imaging with one hand -held device.


 
 [exh10-166.jpg]
 
[exh10-169.jpg]
 [exh10-168.jpg]  [exh10-167.jpg]

 


 


 


 


 
Page     39
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 



Multi Function Digital Stethoscope
CMS VESD Digital Stethoscope or equivalent system




[exh10-170.jpg]
 
CMS-VESD is a multi-functional visual stethoscope. On the basis of stethoscope
function, it is added with ECG and SpO2 monitoring function. The
multi-functional characteristic of the device makes it is effective on emergency
treatment.
·  
Compact and portable, easy to use

·  
Suitable for adult, pediatric and neonatal patients.

·  
Heart, Lung, Heart and Lung sound models for Stethoscope.

·  
Large color LCD display of ECG, SpO2 and Pulse rate

·  
Adjustable audible and visual alarms

·  
Real-time monitoring.24 hours storage and review of data

·  
SD card memory, all data can be transferred to a PC

·  
Low power consumption.

Specification
·  
Power Supply : Lithium Battery DC3.6~DC4.2V

·  
Display : 2.4" Color LCD

Stethoscope
·  
Heart：20～230Hz

·  
Lung：100～800Hz

·  
H& L：20～800Hz

·  
Accuracy:± 2 bpm

 
 



Page     40
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 



Heart Rate
·  
Measurement range: 30bpm～300bpm;

·  
Accuracy: ± 2 bpm

 
 
Pulse Rate
·  
Measurement range: 30bpm 250bpm;

·  
Accuracy: ± 2 bpm or ± 2%

 
 
SpO2
·  
Measurement range: 35%～100%;

·  
Accuracy: 70~100% (± 2% )  <70% unspecified.



Patient Weighing Scale for Telehealth
UC321 Digital Weighing scale or equivalent system


Personal Scales for Telemonitoring
·  
Precise measurements

·  
Displays weight in either pounds or kilograms

·  
Memory recall with time/date stamp on select models

·  
Includes four attachable feet for carpet use

·  
Motion Tolerance Mode on select models



[exh10-171.jpg]
An accurate and precise scale specifically designed for telemedicine
applications.
The UC-321 series provides highly accurate and precise measurements for
telemedicine applications. These scales are one of the thinnest and lightest
scales on the market. Measuring less than 1” thick, it is easy to step on and
store.

Page     41
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 



This sleek and stylish unit offers more precise readings and functionality
compared to traditional scales. Available with wired or wireless communications.


Digital Blood Pressure Monitor for Telehealth
AND Digital Blood Pressure Monitor or equivalent system


Blood Pressure Monitors for Telemonitoring
·  
Professional accuracy via oscillometric method

·  
Clinically validated

·  
One button operation

·  
Memory storage

·  
Provides time and date stamp

·  
Each monitor has unique serial number

·  
Meets ANSI/AAMI SP10 standards





[exh10-172.jpg]
A leading blood pressure monitoring system among telemonitoring service
providers.
This blood pressure monitor can send real-time blood pressure measurements to
the Access Point. These devices can also operate in a batch-mode to send a
number of measurements with time and date in a single request command. Available
with wired or wireless communications.









Page     42
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 





Telepharmacy Solution


Integrates remote or local pharmacist-controlled dispensing system cabinetry and
software, pharmacy software and televideo technology into one system
individually designed to meet all your needs. It brings real-time medication
dispensing and pharmacist counseling to the point of care.




[exh10-155.jpg]
Improves patient care and satisfaction
·  
Provides immediate medication access – no more waiting or unnecessary trips.

·  
Enhances prescription fulfillment – resulting in greater patient compliance.

·  
System software/multiple barcode verifications virtually eliminate dispensing
errors.




Page     43
 
 

--------------------------------------------------------------------------------

 
KALLO - MOBILECARE
 



 


SCHEDULE – G
Kallo Mobile care suite of products
(Price is subject to change based on the requirement and configuration of
various systems in the Mobile Clinic, and is exclusive of taxes, levies custom
duties, freight and insurance.)






Description
Kallo Price
Agent Markup
End user price
Mobile Acute Care Clinic – Base price
$2,650,000
$265,000
$2,915,000
Standard Mandatory Maintenance Service for 5 years
$2,915,000
$1,457,500
$4,372,500
   
$1,722,500
$7,287,500
               
Description
Kallo Price
Agent Markup
End user price
Mobile Chemotherapy Clinic – Base price
$1,850,000
$185,000
$2,035,000
Standard Mandatory Maintenance Service for 5 years
$2,035,000
$1,017,500
$3,052,500
   
$1,202,500
$5,087,500
               
Description
Kallo Price
Agent Markup
End user price
Mobile Dialysis Clinic – Base price
$1,600,000
$160,000
$1,760,000
Standard Mandatory Maintenance Service for 5 years
$1,760,000
$880,000
$2,640,000
   
$1,040,000
$4,400,000
               
Description
Kallo Price
Agent Markup
End user price
Mobile HIV & Malaria Clinic – Base price
$1,800,000
$180,000
$1,980,000
Standard Mandatory Maintenance Service for 5 years
$1,980,000
$990,000
$2,970,000
   
$1,170,000
$4,950,000
               
Description
Kallo Price
Agent Markup
End user price
Command Center for Mobile Clinics
$550,000
$55,000
$605,000
Standard Mandatory Maintenance Service for 5 years
$605,000
$302,500
$907,500
   
$357,500
$1,512,500



NOTE:
PRICING INCLUDES TELE PHARMACY SYSTEM COSTING $150,000/ - FOR EACH MOBILE
CLINIC.








Page     44
 
 

--------------------------------------------------------------------------------

 
